Citation Nr: 1410749	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service connected cervical spine and right shoulder disabilities.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an increased rating for a right shoulder disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1984 to April 1987, January 2003 to December 2004, and June 2007 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In order to ensure a complete review of the evidence, the Board has reviewed both the paper claims file and records contained in his Virtual VA electronic file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for headaches, which he asserts are related to his service-connected right shoulder disability or cervical spine disability.  The Board observes that following his most recent deployment, the Veteran endorsed headaches in a May 2008 report of medical assessment.  On VA general medical examination in July 2008, the examiner assessed tension headaches and indicated that they were not related to the Veteran's right shoulder disability.  In a subsequent rating decision, service connection for the Veteran's cervical spine disability was granted.  The record does not contain an opinion regarding any relationship between the now service-connected cervical spine disability and the Veteran's headaches.  An examination should be conducted.

The Veteran also seeks service connection for sinusitis.  During the July 2008 VA examination, the examiner stated that chronic sinusitis was not found on examination; rather, he indicated that the assessment was allergic rhinitis.  While service treatment records do not reflect a diagnosis of either sinusitis or allergic rhinitis, the Veteran has submitted a statement by his unit's medical noncommissioned officer, SGT J.D.S.  Therein, SGT S. indicates that he saw the Veteran for complaints of severe congestion on several occasions during deployment from August 2007 to May 2008.  SGT S. noted that he provided medication to the Veteran and advised him to return if he required more.  Because there is evidence supporting symptoms and treatment during service, and a current diagnosis of allergic rhinitis, the Board concludes that an examination is warranted to determine the etiology of any currently present sinusitis or allergic rhinitis.  

With respect to the evaluation of the Veteran's right shoulder disability, VA treatment records indicate that he underwent surgery September 2009.  The report of that surgery is not associated with the record.  Moreover, the Veteran has not been examined since that surgery to determine the current severity of the disability.  An examination is necessary.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain the surgical record pertaining to the Veteran's right shoulder surgery conducted in September 2009 and associate all documents with the claims file.  

Obtain all current VA treatment records and associate them with the claims file.  

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headaches.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Following interview, examination, and review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the claimed headaches are related to any disease or injury in service, or are alternatively related to the Veteran's service-connected right shoulder or cervical spine disability.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sinusitis or allergic rhinitis.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Following interview, examination, and review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the claimed sinusitis or allergic rhinitis is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected right shoulder disability.  The claims file should be forwarded to the examiner for review.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


